Citation Nr: 1403402	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

John Francis, Counsel 











INTRODUCTION

The claimant/appellant alleges that he is a guerrilla veteran of World War II with service from October 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decisional letter issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund was first denied.  The appellant submitted timely additional evidence on several occasions, but the RO sustained the denial in June 2010 and in March, May, and November 2011.  The RO received the Veteran's notice of disagreement in March 2012.  

In addition to the paper claims file, there is a paperless (Virtual VA) claims file associated with the appellant's claim.  The Board has reviewed the Virtual VA file, and the documents contained therein are duplicative of those contained in the paper claims file.

In January 2014, the Vice Chairman of the Board advanced the appellant's appeal on the Board's docket on her own motion, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

The service department certified that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.





CONCLUSION OF LAW

The appellant does not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).   However, the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See VAOGCPREC 5-2004 (June 23, 2004).

The appellant contends he is a veteran of World War II and that he served with several recognized guerrilla units from October 1942 to May 1945.  In his timely filed February 2009 application for one-time payment from the Filipino Veterans Equity Compensation Fund, he listed his full name and provided his birthplace and date of birth, his dates of service and a unit in which he served.  He also provided the names of his spouse, father, and mother.  In subsequent correspondence, the appellant noted that he served under names with and without his middle name or initial and in three different units.  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. 38 C.F.R. § 3.203(c).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; Soria, supra.

Over the course of the appeal, the appellant provided statements and documents from Philippine military organizations, veterans' benefits organizations, and individuals.  He reported that he served in guerrilla units in the Bohol Area Command including A Co, 1st Battalion and Headquarters and Headquarters Service Companies of the 86th and 84th Infantry Regiments.  He submitted the following documents in support of his service in these units:  a June 1954 statement from the Regimental Executive Officer of the 84th Infantry; July 1954, May 1985, and July 2010 certificates from the Reserve Affairs Division, General Headquarters, and Adjutant General of the Armed Forces of the Philippines; July 1973 and August 1991 certificates of service from the Philippine Veterans Affairs Office; September 2011 affidavits from two fellow soldiers who served in the same units; and a November 2011 statement from the Vice-Governor of the Province of Bohol.  The appellant submitted a "pay card" showing disbursements to him in April and May 1945 and a single page "529" from the Bohol Command that includes the appellant among thousands of soldiers in various units of this Command.  The appellant also submitted several of his own affidavits consistently describing the timing and circumstances of his service.  None of the documents are from U.S. Army sources.  

The RO forwarded this information to the National Personnel Records Center (NPRC) for verification on behalf of the U.S. Army that the appellant served in the guerrilla units and that the units were under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States.  The RO submitted all variations of the appellant's name and his several unit designations.  The RO forwarded the information in May 2009, July 2010, December 2010, December 2012, March 2013, October 2013, and November 2013, noting on the first submission that the appellant's name appeared on a local Reconstructed Recognized Guerrilla Roster.  NPRC responded that the appellant had no service in a recognized guerrilla unit in the service of the U.S. Army without explanation or citation to records and that no changes in the determination were warranted after consideration of the multiple document submissions.   

As noted above, the appellant has submitted statements and documentation pertaining to his reported service in the recognized guerillas in an effort to support his claim.  However, none of that documentation or lay evidence qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203.  On the contrary, that evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

NPRC has duly considered the appellant's application for VA benefits and has, in effect, certified on many occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board is bound by that certification. See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).

The Board is sympathetic to the appellant's situation, and does not question the sincerity of his belief that he is entitled to the benefit he seeks.  However, the pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific: It must be shown by verification of the United States service department that the claimant has qualifying service.  The Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit a one-time payment from the FVEC Fund, the appellant's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The claim for a one-time payment from the FVEC Fund is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


